FILED
                                                            Sep 13 2016, 5:51 am

                                                                CLERK
                                                            Indiana Supreme Court
                                                               Court of Appeals
                                                                 and Tax Court




ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
William N. Riley                                           Thomas L. Davis
Joseph N. Williams                                         Darren A. Craig
James A. Piatt                                             Maggie L. Smith
Anne Medlin Lowe                                           Frost Brown Todd LLC
Riley Williams & Piatt, LLC                                Indianapolis, Indiana
Indianapolis, Indiana
                                                           Steven J. Moss
Lonnie D. Johnson                                          Duke Energy Business Services,
Pamela J. Hensler                                          LLC
Michael J. Potraffke                                       Plainfield, Indiana
Clendening Johnson & Bohrer, P.C.
Bloomington, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Bellwether Properties, LLC,                                September 13, 2016
Appellant-Plaintiff,                                       Court of Appeals Case No.
                                                           53A04-1511-CT-1880
        v.                                                 Appeal from the Monroe Circuit
                                                           Court
Duke Energy Indiana, LLC,                                  The Honorable E. Michael Hoff,
Appellee-Defendant.                                        Judge
                                                           Trial Court Cause No.
                                                           53C01-1506-CT-1172



Brown, Judge.




Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016          Page 1 of 28
[1]   Bellwether Properties, LLC (“Bellwether”) appeals the trial court’s order

      granting a motion to dismiss in favor of Duke Energy Indiana, Inc. (“Duke”).

      Bellwether raises one issue, which we revise and restate as whether the trial

      court erred in dismissing Bellwether’s complaint for inverse condemnation as

      time-barred. We reverse and remand.1


                                       Facts and Procedural History

[2]   The facts as alleged in the complaint follow. On July 19, 1957, Duke’s

      predecessor in interest, Public Services Company of Indiana, obtained a

      perpetual Electric Pole Line Easement (the “Easement”) on land now owned by

      Bellwether for the installation of overhead electric lines. The Easement,

      memorialized in an Electric Pole Line Easement which was attached to

      Bellwether’s complaint, states that the Easement is ten feet wide, including five

      feet on either side of the utility lines, and it provided the owner, currently Duke,

      with the

              right to construct, operate, patrol, maintain, reconstruct and
              remove electrical line, including necessary poles, wires, anchors,
              guys and fixtures attached thereto, for the transmission of
              electrical energy over, along, or across the following described
              real estate situated in the County of Monroe, and State of
              Indiana, to wit: . . . .




      1
       We held oral argument on July 11, 2016, in Indianapolis. We commend counsel for their well-prepared
      advocacy.

      Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016               Page 2 of 28
      Appellant’s Appendix at 14.


[3]   In 1976, the Indiana Utility Regulatory Commission (the “IURC”)

      promulgated 170 I.A.C. 4-1-26, adopting standards contained in the 1967

      edition of the National Electrical Safety Code (“NESC”) to govern the

      clearance needed around electrical lines. See Burns Indiana Administrative

      Rules and Regulations 8-1-2-4-A57 (1976). The IURC adopted newer editions

      of the NESC in 1986, 1987, 1990, 1993, and 1998.2 On November 1, 2002, the

      IURC amended 170 I.A.C. 4-1-26 to provide that the 2002 edition of the NESC

      will govern practices involving electrical lines:

              (a) In all cases not covered by specific statutes in effect, Part 2,
              “Safety Rules for the Installation and Maintenance of Overhead
              Electric Supply and Communication Lines”, and Part 3, “Safety
              Rules for the Installation and Maintenance of Underground
              Electric Supply and Communication Lines”, of the 2002 edition
              of the National Electrical Safety Code as approved by the
              American National Standards Institute June 14, 2001, as ANSI
              Standard C2, are prescribed for overhead and underground
              construction practice commenced after the date of promulgation
              of this section.


              (b) The commission incorporates by reference the 2002 National
              Electrical Safety Code. Copies may be obtained from the
              Institute of Electrical and Electronics Engineers, Inc., 445 Hoes
              Lane, Piscataway, New Jersey 08855-1331 or are available for



      2
        See 170 I.A.C. 4-1-26 (1986) (adopting 1984 edition of the NESC); 170 I.A.C. 4-1-26 (1987) (adopting 1987
      edition of the NESC); 170 I.A.C. 4-1-26 (1990) (adopting 1990 edition of the NESC); 170 I.A.C. 4-1-26
      (1993) (adopting 1993 edition of the NESC); and 170 I.A.C. 4-1-26 (1998) (adopting 1997 edition of the
      NESC).

      Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016                   Page 3 of 28
               copying at the Indiana Utility Regulatory Commission, Indiana
               Government Center-South, 302 West Washington Street, Room
               E306, Indianapolis, Indiana 46204.


      170 I.A.C. 4-1-26 (2002).


[4]   Following the IURC’s incorporation of the 2002 NESC, Bellwether desired to

      expand a structure on its property and contacted Duke about its plans. Duke

      indicated that Bellwether could not expand according to the plan submitted

      because the plan would not provide the horizontal strike clearance3 required by

      the 2002 NESC, explaining that, due to the type and voltage of the current lines

      within the Easement, a total horizontal strike clearance of approximately

      twenty-three feet is required and that 170 I.A.C. 4-1-26 and the 2002 NESC

      provided Duke with control over the entire twenty-three-feet-wide strip of land

      in and around the Easement.


[5]   On June 30, 2015, Bellwether filed a Class Action Complaint and Jury Trial

      Demand (the “Complaint”) noting that it was bringing its claim pursuant to

      Ind. Trial Rule 23 individually and on behalf of a class, which it defined, and

      alleging one count of inverse condemnation. Bellwether specifically alleged

      that Duke took property for a public purpose without proceeding with a

      condemnation action under Ind. Code §§ 32-24-1 et seq. and without providing

      just compensation, noting that, “[t]hroughout the State of Indiana, Duke has




      3
        According to Bellwether’s complaint, the term horizontal strike clearance refers to the area surrounding an
      electrical transmission line that must remain vacant and free of structures.

      Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016                     Page 4 of 28
      continued to maintain electrical transmission lines that—when considering the

      required horizontal strike clearance—violate the express limitations of the

      easements in place.” Appellant’s Appendix at 8. On August 21, 2015, Duke

      filed a motion to dismiss, arguing that Bellwether’s complaint fell outside the

      six-year statute of limitations for inverse condemnation actions. On September

      14, 2015, Bellwether filed its opposition to the motion to dismiss, and on

      October 5, 2015, Duke filed its reply brief in support of its motion to dismiss.


[6]   On October 15, 2015, the trial court held a hearing on Duke’s motion, and on

      October 29, 2015, it issued an order granting Duke’s motion to dismiss (the

      “Order”) which stated in part:

              [Duke] alleges in defense that [Bellwether’s] inverse
              condemnation action is barred by the six (6) year statute of
              limitation contained in IC 34-11-2-7(3). The Indiana Supreme
              Court has decided that the six year limitation for trespass applies
              to inverse condemnation actions. Murray v. City of Lawrenceburg,
              925 N.E.2d 728, 733 (Ind. 2010)[.]


              [Duke] maintains that [Bellwether’s] inverse condemnation claim
              action accrued when it could have brought a claim for inverse
              condemnation, again citing Murray v. City of Lawrenceburg. [Duke]
              maintains that since the [IURC] adopted the revised 2002 version
              of the National Electric Safety Code in 2002, [Bellwether’s]
              inverse condemnation claim action accrued in 2002, and its filing
              in 2015 was too late.


              [Bellwether] seeks to apply a discovery rule to the limitation of
              inverse condemnation actions. [Bellwether] argues that, while
              citizens are ordinarily charged with knowledge of the law, an
              exception should exist when the subject of the law is arcane or

      Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016   Page 5 of 28
        limited in application to specialized entities or circumstances
        (such as utility companies), and therefore outside the notice of
        ordinary land owners in the conduct of their affairs. [Bellwether]
        claims it is particularly inequitable to expect and require Indiana
        landowners to have knowledge of the rules governing the
        National Electric Safety Code requirements for utility electrical
        line strike clearances.


        However, it is not necessary to prove that a citizen has actual
        notice of a law. The general rule that ignorance of the law is not
        an excuse charges citizens with knowledge of the law.


                 The first question raised is simply how a legislature must
                 go about advising its citizens of actions that must be taken
                 to avoid a valid rule of law that a mineral interest that has
                 not been used for 20 years will be deemed to be
                 abandoned. The answer to this question is no different
                 from that posed for any legislative enactment affecting
                 substantial rights. Generally, a legislature need do nothing
                 more than enact and publish the law, and afford the
                 citizenry a reasonable opportunity to familiarize itself with
                 its terms and to comply. In this case, the 2-year grace
                 period included in the Indiana statute forecloses any
                 argument that the statute is invalid because mineral
                 owners may not have had an opportunity to become
                 familiar with its terms. It is well established that persons
                 owning property within a State are charged with
                 knowledge of relevant statutory provisions affecting the
                 control or disposition of such property.


        Texaco, Inc. v. Short, 454 US. 516, 531-532 (U.S. 1982)


        Given the Supreme Court’s approval of the two (2) year grace
        period in the Texaco, Inc. v. Short case, the six (6) year limitation
        period in this case appears to be more than adequate to allow

Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016   Page 6 of 28
              property owners to learn of the utility regulation. [Bellwether]
              has not offered any authority to the contrary, or any authority
              that regulations should be treated differently than statutes.


              [Bellwether’s] complaint was not filed within six (6) years of the
              enactment of the regulation that [Bellwether] claims expanded
              [Duke’s] easement. Since the statute of limitations provides a
              complete defense to [Bellwether’s] complaint, [Bellwether’s]
              complaint should be dismissed with prejudice, as any
              amendment of the complaint pursuant to Trial Rule 12(B) would
              not change that underlying fact.


      Id. at 4-5.


                                                    Discussion

[7]   The issue is whether the trial court erred in dismissing Bellwether’s claim. A

      complaint may not be dismissed under Ind. Trial Rule 12(B)(6) for failure to

      state a claim upon which relief can be granted unless it appears to a certainty on

      the face of the complaint that the complaining party is not entitled to any relief.

      McQueen v. Fayette Cnty. Sch. Corp., 711 N.E.2d 62, 65 (Ind. Ct. App. 1999),

      trans. denied. We view motions to dismiss for failure to state a claim with

      disfavor because such motions undermine the policy of deciding causes of

      action on their merits. Id. When reviewing a trial court’s grant of a motion to

      dismiss, we view the pleadings in a light most favorable to the nonmoving

      party, and we draw every reasonable inference in favor of that party. Id. We

      will not affirm a dismissal under Ind. Trial Rule 12(B)(6) unless it is apparent

      that the facts alleged in the challenged pleading are incapable of supporting

      relief under any set of circumstances. Id.

      Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016   Page 7 of 28
[8]   Inverse condemnation is a process provided by statute that allows individuals to

      be compensated for the loss of property interests taken for public purposes

      without use of the eminent domain process. Sloan v. Town Council of Town of

      Patoka, 932 N.E.2d 1259, 1262 (Ind. Ct. App. 2010) (citing Ind. Code § 32-24-1-

      16). It serves to provide a remedy for a taking of property that would otherwise

      violate Article 1, Section 21 of the Indiana Constitution, which provides in

      relevant part that “No person’s property shall be taken by law, without just

      compensation; nor except in case of the State, without such compensation first

      assessed and tendered.” Id. “A taking by inverse condemnation includes any

      substantial interference with private property which destroys or impairs one’s

      free use and enjoyment of the property or one’s interest in the property.” Id.

      (internal quotation marks omitted). In general, inverse condemnation claims

      are governed by a six-year statute of limitations period. Murray v. City of

      Lawrenceburg, 925 N.E.2d 728, 733 (Ind. 2010).


[9]   Bellwether asserts that, under these circumstances, the trial court should have

      applied the discovery rule, noting that no Indiana court has expressly analyzed

      whether the discovery rule applies to inverse condemnation actions. The crux

      of Bellwether’s argument is that the court “erred in conflating two distinct legal

      concepts: knowledge of the law and the accrual of a cause of action,” asserting

      that although it is charged with knowledge of the law, its claim had not accrued

      because it did not have knowledge of certain technical facts giving rise to the

      claim. Appellant’s Brief at 17. Specifically, Bellwether argues: “The real

      question is at what point did [it] learn that a certain state of facts existed giving


      Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016   Page 8 of 28
       rise to a cause of action, i.e., Duke’s electric supply lines carried enough voltage

       to require a larger horizontal clearance than was permitted by the easement?”

       Id. at 14. Bellwether maintains that this question should survive Duke’s motion

       to dismiss. It asserts that “neither the existence of the strike clearance, nor the

       type and voltage of the utility lines were visible to the naked eye; yet knowledge

       of both was necessary to realize a cause of action existed.” Id. at 16 (citing

       Fenley Farms, Inc. v. Clark, 404 N.E.2d 1164, 1171-1172 (Ind. Ct. App. 1980)).

       Bellwether argues that

               For Bellwether to conclude its property rights had been affected,
               it would have had to learn that the 2002 NESC expands strike
               clearances, travel to the office of the Commission in Indianapolis
               to read and copy the 2002 NESC, and somehow determine the
               requirements contained therein not only apply to its land, but
               then determine the voltage levels and types of lines maintained
               by Duke on the property exceeded the easement.


       Id. at 17 (footnote omitted).


[10]   Bellwether further argues that, even if the discovery rule does not apply to

       inverse condemnation actions such as at issue here, it should not be charged

       with knowledge of the 2002 NESC because it “is not a law affecting the control

       or disposition of property” and rather is a regulation applicable only to

       electrical public utilities. Id. at 20-21. It asserts that “[w]hile Bellwether is

       charged with knowledge of laws that affect the control or disposition of its land,

       it should not be charged with the knowledge of the technical requirements

       placed upon sophisticated public utilities.” Id. at 21.


       Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016   Page 9 of 28
[11]   Duke observes that almost all applications of the discovery rule in Indiana are

       in tort cases and that an inverse condemnation action is not a tort, but rather is

       based upon the constitutional prohibition of the taking of property without just

       compensation. It argues that even if the discovery rule is found to be applicable

       to inverse condemnation claims, it did not toll the statute of limitations in this

       case. Duke asserts that, when the discovery rule applies, the relevant question

       is not what the claimant knew of the injury, but rather “[w]hat might he have

       known, by the use of the means of information within his reach, with the

       vigilance which the law requires of him?” Appellee’s Brief at 23 (quoting

       Millwright v. Romer, 322 N.W.2d 30, 33 (Iowa 1982)). It argues that citizens are

       charged with knowledge of the law and that the discovery rule does not excuse

       a plaintiff’s duty to exercise diligence to discover the facts from sources open to

       investigation. Its position is that, upon adoption by the IURC, the 2002 NESC

       was capable of ascertainment because it is a public law, which defeats

       application of the discovery rule, and that, because Bellwether ultimately did

       discover the needed information, it is proven that indeed such information was

       capable of ascertainment. Duke posits that Bellwether’s argument is basically

       that “the discovery rule should apply because it was allegedly difficult to

       discover the specific nuances of the law and regulations adopted in 2002,” but

       that this is not the relevant inquiry. Id. at 30. And it asserts that “the threshold

       for non-discoverability is high—it must have been ‘practically impossible’ to

       discover the injury—and the fact that it is simply difficult, technical, or

       challenging is not enough, especially when what is to be discovered is a public

       record like an enacted law . . . .” Id. at 31 (quoting Catellus Dev. Corp. v. United
       Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016   Page 10 of 28
       States, 31 Fed. Cl. 399, 407 (1994)). Finally, Duke contends that Bellwether is

       judicially estopped from taking a position inconsistent with the pleadings,

       noting that Bellwether sought to bring a class action but, when faced with the

       motion to dismiss, it “reversed course and attempted to invoke the discovery

       rule by setting forth a long list of individualized inquiries” which is inapposite

       to a class action complaint. Id. at 33.


[12]   In its reply Bellwether argues that to not apply the discovery rule would place

       an “insurmountable burden” upon Indiana property owners, that the cases cited

       by Duke involve the enactment of an ordinance or statutory provision, and that

       the 2002 NESC is neither. Appellant’s Reply Brief at 9. It specifically argues

       that it is not analogous to a zoning ordinance, as claimed by Duke, because

       although the applicability and effect of a zoning ordinance is immediately

       apparent, the 2002 NESC “applies based on invisible characteristics of which a

       property owner is unlikely to have notice unless and until he seeks to make

       improvements that are restricted by the regulation applying to electrical

       utilities.” Id. at 13. Regarding Duke’s judicial estoppel claim, Bellwether

       asserts that the trial court based its Order on its conclusion that the discovery

       rule was inapplicable, that its arguments accordingly relate to the court’s Order,

       and that Duke’s assertion of judicial estoppel is without merit. It also contends

       that class actions involve some degree of individualized inquiry and that this

       fact does not make the Complaint inconsistent with later pleadings or its

       arguments.




       Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016   Page 11 of 28
[13]   “In Indiana, statutes of limitation are favored because they afford security

       against stale claims and promote the peace and welfare of society.” Runkle v.

       Runkle, 916 N.E.2d 184, 191 (Ind. Ct. App. 2009), trans. denied. “They are

       enacted upon the presumption that one having a well-founded claim will not

       delay in enforcing it.” Id. “Under Indiana’s discovery rule, a cause of action

       accrues, and the statute of limitation begins to run, when a claimant knows or

       in exercise of ordinary diligence should have known of the injury.” Id. (quoting

       Pflanz v. Foster, 888 N.E.2d 756, 759 (Ind. 2008)). The exercise of reasonable

       diligence means simply that an injured party must act with some promptness

       where the acts and circumstances of an injury would put a person of common

       knowledge and experience on notice that some right of his has been invaded or

       that some claim against another party might exist. Id. at 191-192 (citing Bambi’s

       Roofing, Inc. v. Moriarty, 859 N.E.2d 347, 356 (Ind. Ct. App. 2006)). “The

       determination of when a cause of action accrues is generally a question of law.”

       Id. at 192 (quoting Cooper Indus., LLC v. City of South Bend, 899 N.E.2d 1274,

       1280 (Ind. 2009)). “When application of a statute of limitation rests on

       questions of fact, it is generally an issue for a jury to decide.” Id.


[14]   “The claimant bears the burden of bringing suit against the proper party within

       the statute of limitations.” Id. “When the movant asserts the statute of

       limitations as an affirmative defense and makes a prima facie showing that the

       action was commenced outside of the statutory period, the nonmovant has the

       burden of establishing an issue of fact material to a theory that avoids the

       affirmative defense.” Id. “For an action to accrue, it is not necessary that the

       Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016   Page 12 of 28
       full extent of the damage be known or even ascertainable, but only that some

       ascertainable damage has occurred.” Shaum v. McClure, 902 N.E.2d 853, 857

       (Ind. Ct. App. 2009) (quoting Cooper Indus., LLC, 899 N.E.2d at 1280), trans.

       denied; see also Shideler v. Dwyer, 275 Ind. 270, 282, 417 N.E.2d 281, 289 (1981)

       (“For a wrongful act to give rise to a cause of action and thus to commence the

       running of the statute of limitations, it is not necessary that the extent of the

       damage be known or ascertainable but only that damage has occurred.”).


[15]   The United States District Court, Southern District of Indiana has observed that

       “Indiana courts view statutes of limitation favorably, recognizing that while

       such statutes occasionally work an injustice, they ‘rest upon sound policy, and

       tend to the peace and welfare of society’” and that “[i]t is well within the

       legislature’s prerogative to protect defendants from stale claims by prescribing a

       reasonable period within which actions must be brought.” Hildebrand v.

       Hildebrand, 736 F. Supp. 1512, 1517 (S.D. Ind. 1990) (quoting Shideler, 275 Ind.
270, 417 N.E.2d at 291 (quoting Craven v. Craven, 181 Ind. 553, 103 N.E. 333,

       335 (1913), reh’g denied)). It noted that in general “a cause of action accrues

       ‘when resultant damage [is] ascertained or [is] ascertainable by due diligence,’”

       that, in the tort context, the Indiana Supreme Court has declined to apply the

       rule to all tort claims, but that it “appears to have left the door open for

       applying the discovery rule on a case-by-case basis.” Id. at 1517-1518.


[16]   The United States District Court, Northern District of Indiana recently

       discussed whether to apply the discovery rule to a federal statute and observed

       that both

       Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016   Page 13 of 28
               the Seventh Circuit and the Supreme Court [have] consistently
               held that the application of the discovery rule should be judged
               on a case-by-case analysis. In 1971, the Seventh Circuit held that
               “[i]n certain instances, the critical date [for the statute of
               limitations] is the point at which the injury becomes apparent.”
               Cooper v. U.S., 442 F.2d 908, 911 (7th Cir. 1971) (emphasis
               added). Deciding whether a particular case was one of those
               “certain instances” depended on “[t]he particular policies of the
               statute of limitations in question, as well as the nature of the
               wrongful conduct and harm alleged.” Id. In Stoleson v. United
               States, 629 F.2d 1265 (7th Cir. 1980), the court held that “the
               applicability of the discovery rule” depends on “the nature of the
               problems faced by a plaintiff in discovering his injury and its
               cause.” Id. at 1269. Thus, the discovery rule applies to a claim
               “that could not have been discovered by the date on which it
               arose.” Chang v. Baxter Healthcare Corp., 599 F.3d 728, 734 (7th
               Cir. 2010)[, reh’g denied, reh’g en banc denied, cert. denied, 562 U.S.
895, 131 S. Ct. 322 (2010)] (emphasis added).


       Gross v. Max, 906 F. Supp. 2d 802, 810 (N.D. Ind. 2012).


[17]   Initially, we observe that although inverse condemnation claims sound in

       constitutional law rather than in tort, such claims are functionally similar to tort

       claims and indeed are often brought alongside tort actions. See, e.g., Biddle v.

       BAA Indianapolis, LLC, 860 N.E.2d 570, 574 (Ind. 2007) (noting that certain

       homeowners asserted claims of nuisance, inverse condemnation, and

       promissory estoppel); Kerr v. City of South Bend, 48 N.E.3d 348, 350 (Ind. Ct.

       App. 2015) (“Raymond Kerr filed a complaint against the City of South Bend

       alleging that noxious gases from its sewer line had been forced into his home.

       Kerr alleged that this constituted nuisance, trespass, negligence, and inverse

       condemnation, resulting in injury to his person and his property.”).

       Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016   Page 14 of 28
[18]   The crux of Duke’s argument, which was accepted by the trial court, is

       summarized by the latin maxim ignorantia juris non excusat, or ignorance of the

       law is no excuse. Duke cites to a number of cases for the proposition that the

       discovery rule does not apply where the alleged taking occurs by passage of a

       law. See Appellee’s Brief at 17-19, 26-28. For instance, it cites to Indiana case

       law stating that “[p]roperty owners are charged with knowledge of ordinances

       that affect their property.” Story Bed & Breakfast, LLP v. Brown Cnty. Area Plan

       Comm’n, 819 N.E.2d 55, 64 (Ind. 2004); see also Texaco, Inc. v. Short, 454 U.S.
516, 531-532, 102 S. Ct. 781, 793 (1982) (“The first question raised is simply

       how a legislature must go about advising its citizens of actions that must be

       taken to avoid a valid rule of law that a mineral interest that has not been used

       for 20 years will be deemed to be abandoned. The answer to this question is no

       different from that posed for any legislative enactment affecting substantial

       rights. Generally, a legislature need do nothing more than enact and publish

       the law, and afford the citizenry a reasonable opportunity to familiarize itself

       with its terms and to comply.”); Rose v. City of Riverside, 827 S.W.2d 737, 738

       (Mo. 1992) (“Even if he did not have actual notice, everyone is conclusively

       presumed to know the law and that presumption applies to municipal

       ordinances as well. The restrictive nature of the ordinance should have alerted

       Mr. Hornback that the value of his property was diminished and consequently,

       more difficult to sell. It was upon passage of the restrictive ordinance that

       damage was capable of ascertainment.”) (internal citation omitted). Also,

       recognizing that the 2002 NESC is not an ordinance or statute, Duke observes

       in a footnote:
       Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016   Page 15 of 28
               While these Indiana cases use the term “ordinances” and our
               case involves an adopted regulation, this is of no legal
               significance because Indiana law declares that a regulation has
               the same force and effect of law as an ordinance. See Hopkins v.
               Tipton Cty. Health Dep’t, 769 N.E.2d 604, 608 (Ind. Ct. App.
               2002) (“Properly adopted administrative rules and regulations
               have the force and effect of law.”); Union Twp. Sch. Corp. v. State
               ex rel. Joyce, 706 N.E.2d 183, 186 (Ind. Ct. App. 1998)
               (“regulations have the force and effect of law.”)[, trans. denied].


       Appellee’s Brief at 19 n.7.


[19]   We find the circumstances of this case distinguishable from those of the cases

       cited by Duke for a number of reasons. On November 1, 2002, the IURC

       amended 170 I.A.C. 4-1-26 to incorporate by reference the 2002 NESC. That

       administrative code provision, a technical utility regulation, provides that the

       2002 NESC governs the installation and maintenance of overhead and

       underground electric supply and communication lines and is silent on having

       any effect on the property rights of owners who had granted easements to

       utilities. To the extent that the 2002 NESC addresses granting a utility control

       of additional land surrounding a utility easement due to horizontal strike

       clearance requirements, subsection (b) of 170 I.A.C. 4-1-26 instructs that the

       2002 NESC could be obtained by writing to the Institute of Electrical and

       Electronics Engineers, Inc., in Piscataway, New Jersey, or by visiting the

       IURC’s office in Indianapolis. However, it is not disputed that, upon reviewing

       the 2002 NESC, Bellwether would still have to obtain facts solely in the

       possession of Duke, including the voltage levels and types of lines on the

       property, in order to ascertain that the regulation had increased Duke’s control
       Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016   Page 16 of 28
       over land owned by Bellwether. Thus, neither 170 I.A.C. 4-1-26, nor the 2002

       NESC, placed Bellwether on notice that Duke’s control over land surrounding

       the Easement widened from ten to approximately twenty-three feet due to

       horizontal strike clearance requirements.


[20]   Under Indiana’s discovery rule, a cause of action accrues when the claimant, in

       the exercise of ordinary diligence, should have known of the injury, in which

       reasonable or ordinary diligence requires that the injured party act where the

       circumstances would put a person of common knowledge and experience on

       notice that some right of his has been invaded or that some claim against

       another party might exist. Runkle, 916 N.E.2d at 191-192. For an action to

       accrue, some damage must be known or ascertainable. Shaum, 902 N.E.2d at

       857. Here, 170 I.A.C. 4-1-26 governs installation and maintenance of utility

       lines and makes no reference to the property rights of the servient tenant of a

       utility easement. The 2002 NESC is not widely available for review, and

       determining that Duke’s control over Bellwether’s land had expanded required

       knowledge of facts solely in possession of Duke. In addition, the Easement

       granted to Duke’s predecessor in 1957 makes no mention of being governed by

       the NESC and, in fact, the NESC was not made applicable to such easements

       until 1976. We believe that the circumstances here are too attenuated to

       conclude that the taking4 was ascertainable by Bellwether, and accordingly we

       find that the discovery rule tolled the applicable six-year statute of limitations



       4
           We note that at this stage we are to presume that there was a taking by Duke.


       Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016       Page 17 of 28
       until Duke informed Bellwether of the facts regarding its operations which

       widened its control over Bellwether’s property to twenty-three feet, which

       occurred within six years of the filing of Bellwether’s Complaint.5


[21]   Duke suggested both in its brief and at oral argument that the Eighth Circuit’s

       opinion in Illig v. Union Elec. Co., 652 F.3d 971 (8th Cir. 2011), is similar to the

       circumstances here and that accordingly we should affirm the trial court. In

       that case, Illig’s predecessor in interest granted a railroad easement as early as

       1872 to the Missouri Pacific Railroad Company (“Missouri Pacific”), and in

       1972 Missouri Pacific executed a Wire License Agreement with Union Electric




       5
         The dissent asserts that the State in this case “provided Bellwether with a ‘confined universe of
       investigation,’” and cites to the Indiana Supreme Court’s decision in Tiplick v. State, 43 N.E.3d 1259 (Ind.
       2015). Slip op. at 26. In Tiplick, the Court evaluated a vagueness challenge to a statutory scheme defining
       the term “synthetic drug,” the possession and sale of which is an offense under Ind. Code § 35-48-4-11 and
       Ind. Code § 35-48-4-10(a), respectively. 43 N.E.3d at 1262-1264. The Court held that the scheme was not
       unconstitutionally vague, finding that Ind. Code § 35-31.5-2-321 provides the definition of the term
       “synthetic drug,” that Section 321 lists Ind. Code § 25-26-13-4.1 as an additional source of compounds
       named as synthetic drugs pursuant to emergency powers granted to the Indiana Board of Pharmacy, and that
       Section 4.1(c) directs persons where to look for those published rules based on Ind. Code § 4-22-2-37.1 Id. at
       1264. It determined that the scheme was not a “maze,” as asserted by Tiplick, “but rather a chain with three
       links—three discrete statutes which give clear guidance as to how to find everything falling within the
       definition of ‘synthetic drug’ under Section 321.” Id.
       We find Tiplick distinguishable. In this case we are asked to determine whether the discovery rule applies to
       Bellwether’s inverse condemnation claim, an inquiry based upon known or ascertainable damage, and not
       whether a statute is void for vagueness. Also, whereas the vagueness claim in Tiplick was limited to the
       examination of three, cross-referenced statutes of the Indiana Code and emergency rules accessible online, in
       this case the “confined universe of investigation,” as titled by the dissent, includes a utility regulation
       incorporating by reference the 2002 NESC, which, it notes, is made available at the office of the IURC in
       Indianapolis or at an address in Piscataway, New Jersey, as well as facts within the sole control of Duke. In
       other words, while the inquiry in Tiplick is entirely legal in nature, in addition to Bellwether’s review of the
       2002 NESC it would have to obtain facts wholly within the control of Duke in order to determine that the
       horizontal strike clearance had increased, in turn widening Duke’s control over Bellwether’s property.
       Moreover, as noted above the original 1957 easement granted by Bellwether’s predecessor in interest does not
       mention the NESC or any provision of the Indiana Administrative Code and instead states unequivocally
       that the easement is ten feet in width.



       Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016                     Page 18 of 28
       Company (“Union”) allowing it to install electrical transmission equipment

       along the railroad line and within the easement. 652 F.3d at 974. In 1992,

       Missouri Pacific abandoned and discontinued its railroad operations in the

       area, including over the stretch of Illig’s property, and ultimately sold the

       easement to Gateway Trailnet (“Trailnet”) for use as a recreational trail. Id. In

       December 2002, Illig initiated litigation against Union alleging, in part, inverse

       condemnation, in that once the railroad easement expired and was converted to

       an easement for a recreational trail Union’s presence was unauthorized and that

       her land was harmed. Id. at 975.


[22]   The Illig court, after first observing that the discovery rule applied,6 noted that a

       notice of exemption regarding the conversion to recreational trail use was

       published in the Federal Register and also that Missouri Pacific published a

       notice of abandonment “in the “Watchman–Advocate, in Clayton, Missouri, [a]

       newspaper in general circulation in St. Louis County, Missouri [,] where the

       rail line is located.” Id. at 978. The court held “that these actions were

       sufficient to give notice to a reasonable person using reasonable diligence to

       ascertain that Union no longer had a valid license because it could no longer

       use the license ‘for railroad purposes.’” Id. (internal citations and quotations

       omitted). The court ruled that the claim accrued in March 1992 when the




       6
        We note that the court in Illig expressly held that the discovery rule applies to inverse condemnation claims.
652 F.3d at 976 (citing Shade v. Mo. Highway & Transp. Comm’n, 69 S.W.3d 503, 514 (Mo. Ct. App. 2001) (“A
       cause of action for inverse condemnation accrues once the fact of damage is capable of ascertainment.”), reh’g
       and/or trans. denied).

       Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016                    Page 19 of 28
       government permitted Missouri Pacific and Trailnet to enter into negotiations

       by the issuance of a “NITU,” which was published in the Federal Register, and

       that Illig’s complaint in December 2002 was time-barred by the applicable ten-

       year statute of limitations. Id. at 978-979.


[23]   By contrast, in this case the accrual of Bellwether’s claim could not be

       determined simply by reference to 170 I.A.C. 4-1-26. In fact, such

       determination could not even be accomplished by referencing the 2002 NESC.

       Unlike in Illig, the action by the IURC was not sufficient to give notice to a

       reasonable property owner in Bellwether’s position using reasonable diligence

       to ascertain that thirteen additional feet of its property beyond the area

       originally contemplated by the Easement granted in 1957 was subject to the

       horizontal strike clearance requirements and was within Duke’s control. We

       therefore find Illig distinguishable.


[24]   We find that the discovery rule’s purpose “to limit the injustice that would arise

       by requiring a plaintiff to bring his or her claim within the limitation period

       during which, even with due diligence, he or she could not be aware a cause of

       action exists” is served by its application to these circumstances. Rieth-Riley

       Const. Co., Inc. v. Gibson, 923 N.E.2d 472, 476 (Ind. Ct. App. 2010). We

       conclude that the court erred when it ruled that the six-year statute of




       Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016   Page 20 of 28
       limitations on Bellwether’s Complaint had expired, and we reverse the court’s

       ruling and remand for further proceedings.7


                                                       Conclusion

[25]   For the foregoing reasons, we reverse the trial court’s Order and remand for

       proceedings consistent with this opinion.


[26]   Reversed and remanded.


       Baker, J., concurs.


       May, J., dissents with separate opinion.




       7
         To the extent Duke asserts judicial estoppel, we observe that judicial estoppel prevents a party from
       asserting a position in a legal proceeding inconsistent with one previously asserted. Alaska Seaboard Partners
       Ltd. P’ship v. Hood, 949 N.E.2d 1247, 1254 (Ind. Ct. App. 2011). The basic principle of judicial estoppel is
       that, absent a good explanation, a party should not be permitted to gain an advantage by litigating on one
       theory and then pursuing an incompatible theory in subsequent litigation. Id. While a party may properly
       plead alternative and contradictory theories, he may not repudiate by contrary assertions that which he has
       averred in his pleadings to be true. Id. There must have been a determination of the prior action, or, at least,
       the allegations or admission must have been acted on by the court in which the pleadings were filed or by the
       parties claiming the estoppel. Id.
       Here, there has been no prior litigation in this matter and the proceedings are at the pleadings stage. We
       cannot say that the doctrine of judicial estoppel applies to these circumstances.

       Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016                     Page 21 of 28
                                                   IN THE
           COURT OF APPEALS OF INDIANA

       Bellwether Properties, LLC,                                Court of Appeals Case No.
                                                                  53A04-1511-CT-1880
       Appellant-Plaintiff,

               v.

       Duke Energy Indiana, LLC,
       Appellee-Defendant.




       May, Judge, dissenting.


[27]   The majority determines “neither 170 I.A.C. 4-1-26, nor the 2002 NESC,

       placed Bellwether on notice that Duke’s control over land surrounding the

       Easement widened from ten to approximately twenty-three feet due to

       Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016          Page 22 of 28
       horizontal strike clearance requirements.” (Slip op. at 17.) I believe we are

       required to hold Bellwether did have notice, and I must therefore respectfully

       dissent.


[28]   The majority correctly notes “the accrual of Bellwether’s claim could not be

       determined simply by reference to 170 I.A.C. 4-1-26. In fact, such

       determination could not even be accomplished by referencing the 2002 NESC.”

       (Id.) But in light of recent precedent from our Indiana Supreme Court, I do not

       believe we can say the IURC regulation did not place Bellwether on notice or

       that the circumstances are “too attenuated,” (id.), to permit us to conclude any

       taking was not ascertainable.


[29]   In Tiplick v. State, 43 N.E.3d 1259 (Ind. 2015), our Supreme Court addressed

       whether there was adequate notice8 of a law that, similarly, was “arcane.”

       (Appellant’s App. at 2.) Tiplick was charged with eighteen drug-related counts,

       including dealing and conspiracy to commit dealing in look-alike substances

       and dealing, conspiracy to commit dealing, and possession of synthetic drugs.

       The charging information alleged Tiplick’s stores sold a “synthetic drug a/k/a

       spice.” Tiplick, 43 N.E.3d at 1261. It did not allege the precise compound, but

       the probable cause affidavit asserted the packages purchased contained “XLR11




       8
         The majority finds Tiplick distinguishable because the case before us involves application of the discovery
       rule to Bellwether’s inverse condemnation claim, an inquiry based upon known or ascertainable damage, and
       not whether a statute is void for vagueness. The majority does not explain why that distinction is significant;
       I don’t think it is, as the ultimate question we must resolve in this case is whether and when Bellwether
       should have had knowledge of a law that affected it. Bellwether must be charged with knowledge of its
       injury, just as Tiplick was charged with knowledge that he couldn’t sell what he sold.

       Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016                    Page 23 of 28
       [ (1–(5–flouropentyl)indol–3–yl)–(2,2,3,3–tetramethylcyclopropyl)methanone].”

       Id.


[30]   Tiplick moved to dismiss the charges, claiming, among other things, the

       statutory definition of “synthetic drug” and the statutes criminalizing “look-

       alike” substances were void for vagueness. (Id. at 1262.) At the time, Ind.

       Code § 35-31.5-2-321, which defined ‘synthetic drug,’ listed over sixty specific

       chemical compounds, and it included eleven sections regarding compounds

       “structurally derived” from other chemicals. It provided a synthetic drug is

       “Any compound determined to be a synthetic drug by rule adopted under IC

       25–26–13–4.1.” Ind. Code § 35-31.5-2-321(9). Ind. Code § 25-26-13-4.1

       provided the Pharmacy Board could adopt an emergency rule to declare that a

       substance is a synthetic drug if the substance was scheduled or emergency

       scheduled by the United States Drug Enforcement Administration or by

       another state.


[31]   This court agreed with Tiplick that those statutes were void for vagueness

       because their numerous cross-references, undefined terms, and required

       monitoring of Indiana statutes and promulgations of the Pharmacy Board could

       not be understood by an ordinary person. Tiplick v. State, 25 N.E.3d 190, 196

       (Ind. Ct. App. 2015), transfer granted, opinion vacated, 43 N.E.3d 1259 (Ind.

       2015). The substance Tiplick allegedly sold and possessed as a synthetic drug

       was identified in the probable cause affidavit as XLR11. But that drug was not

       listed as a synthetic drug on the dates Tiplick’s alleged crimes occurred, and

       nothing in the charging information indicated which Pharmacy Board

       Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016   Page 24 of 28
       emergency rule declared XLR11 a synthetic drug. A Pharmacy Board

       Emergency Rule, LSA Document # 12-493(E), declared XLR11 a synthetic

       “substance” effective September 15, 2012.


[32]   But Ind. Code § 25–26–13–4.1 did not authorize the Pharmacy Board to declare

       something a “synthetic substance” in an Emergency Rule. Instead, the

       Emergency Rule permits the declaration of a substance as a “synthetic drug.”

       Therefore, to understand the charges, this court held a person of ordinary

       intelligence would have to first find the definition of “synthetic drug” in Ind.

       Code § 35-31.5-2-321, determine the synthetic drug alleged to be illegal is not in

       the very long list (eighty-one specific compounds, and unnamed compounds

       “structurally derived from” other compounds), id. at 195 n.13, and finally try to

       determine whether the drug may have been declared a synthetic drug by a

       Pharmacy Board Emergency Rule, the location of which is not specified in Ind.

       Code § 25-26-13-4.1. This, we believed, the State could not require a citizen of

       ordinary intelligence to do.


[33]   Our Indiana Supreme Court vacated our decision and affirmed the denial of

       Tiplick’s motion to dismiss, holding the statute did provide notice enabling

       ordinary people to understand the conduct it prohibits: “Despite its

       cumbersome length and detail, Section 321 is ultimately just a discrete list of

       chemical formulas and analogs, supplemented with additional chemicals by

       Section 4.1’s emergency rules.” Tiplick, 43 N.E.3d at 1262-63. The Court

       conceded



       Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016   Page 25 of 28
               it may be that a person with ordinary experience and knowledge
               does not know what (1–(5–fluoropentyl)indol–3–yl)–(2,2,3,3–
               tetramethylcyclopropyl)methanone is made of, but that is not the
               test; rather, it is whether a person of ordinary intelligence would
               understand his conduct was proscribed. Here, an ordinary
               Hoosier, armed with this chemical formula for XLR11, could
               determine through appropriate testing whether he was attempting
               to sell any products containing it.


       Id. at 1263 (emphasis in original).


[34]   Our Supreme Court rejected Tiplick’s characterization of the scheme as a

       “statutory maze,” id., that prevents a person of ordinary intelligence from being

       able to discover what conduct is proscribed. “This is not a ‘maze,’ but rather a

       chain with three links -- three discrete statutes which give clear guidance as to

       how to find everything falling within the definition of ‘synthetic drug’ under

       Section 321.” Id. at 1264. “[T]he State has provided a . . . confined universe of

       investigation.” Id.


[35]   Here, as in Tiplick, the State has provided Bellwether with a “confined universe

       of investigation.” Id. 170 I.A.C. 4-1-26 explicitly provides the 2002 edition of

       the NESC will govern practices involving electrical lines. It notes the address

       from which the NESC may be obtained, and provides it is also available for

       copying at the Indiana Government Center.


[36]   The majority in the case before us finds it significant that

               the accrual of Bellwether’s claim could not be determined simply
               by reference to 170 I.A.C. 4-1-26. In fact, such determination
               could not even be accomplished by referencing the 2002 NESC.
       Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016   Page 26 of 28
               Unlike in Illig [v. Union Elec. Co., 652 F.3d 971 (8th Cir. 2011)],
               the action by the IURC was not sufficient to give notice to a
               reasonable property owner in Bellwether’s position using
               reasonable diligence to ascertain that thirteen additional feet of
               its property beyond the area originally contemplated by the
               Easement granted in 1957 was subject to the horizontal strike
               clearance requirements and was within Duke’s control.


       (Slip op. at 20.)


[37]   That some of the information might have been within Duke’s control is not a

       basis for reversal. As the majority correctly notes, under Indiana’s discovery

       rule a cause of action accrues, and the statute of limitation begins to run, when

       a claimant knows or in exercise of ordinary diligence should have known of the

       injury.” Pflanz v. Foster, 888 N.E.2d 756, 759 (Ind. 2008). Bellwether’s

       easement gave Duke the right to build and maintain electrical lines on the

       Bellwether property. As explained above, Tiplick instructs us that Bellwether

       was charged with knowledge that IURC regulations govern the clearance

       needed around electrical lines. The majority points to nothing in the record

       that reflects the information it characterizes as “wholly within the control of

       Duke,” (slip op. at 18 n.5), such as the voltage levels and types of lines on the

       property, could not have been obtained by Bellwether through ordinary

       diligence.


[38]   If the “ordinary Hoosier” described in Tiplick can be charged with knowledge

       and understanding of the complex statutory scheme governing synthetic drugs

       and synthetic substances, then certainly Bellwether must be charged with


       Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016   Page 27 of 28
knowledge that there were horizontal strike clearance requirements, what the

requirements were, and that they applied to the Bellwether easement. I

therefore do not believe our recent Indiana Supreme Court precedent permits

the majority’s conclusion Bellwether could not have ascertained what the

applicable rules were and how they would have affected the scope of the

easement. I must therefore respectfully dissent.




Court of Appeals of Indiana | Opinion 53A04-1511-CT-1880 | September 13, 2016   Page 28 of 28